Gilbert, Justice,
dissenting.  I dissent from the first ruling. The deed it was sought to cancel, on the ground that it was made to hinder,- delay, and defraud creditors, was executed on February 19, 1929. The present suit by the wife against her husband, the grantor in that deed, was filed more than three years thereafter. In First National Bank of Cartersville v. Bayless, 96 Ga. 684 (23 S. E. 851), it was held: ' “A gift by a debtor insolvent at the time is void as to his then existing creditors, whether *303made for the purpose of defrauding them or not; but a gift by such a debtor is not void as to a person who subsequently becomes his creditor, unless at the time of making the gift there was an actual intention on the part of the debtor to afterwards obtain credit from and defraud that person, and the gift was made in whole or in part for the purpose of accomplishing this result.” That ease has been cited numerous times subsequently. I do not think that under the facts of this case the wife can maintain a suit to cancel the deed of her husband, although made to hinder, delay, and defraud then existing creditors, especially so where she was present and knew all of the facts at the time. The property was subsequently reconyeyed to the husband. The eJfect of this deed is not herein considered.
I also dissent from the fourth ruling. Error is assigned on the admission of evidence tending to show confidential communications between the husband and the wife. I do not think that Southern Cotton-Oil Co. v. Overby, supra, is authority for such ruling. In that case complaint was made that the judge presiding at the interlocutory hearing, no jury being concerned,- expressed an opinion. This was held to be harmless. This is naturally so because the judge who expressed the opinion was also to decide the issue.